Title: To Benjamin Franklin from David Hartley, 11 March 1782
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend,
London, March 11, 1782.
Mr. Digges who will deliver this to you informs me that having been applied to for the purpose of communicating with Mr. Adams on the subject of his commission for treating of peace, he is now setting out for Amsterdam, and that he intends afterwards to go to Paris to wait upon you. I understand the occasion to have arisen, by some mention having been made in parliament by General Conway of persons not far off having authority to treat of peace, which was supposed to allude to Mr. Adams, and some friends of his in London. Ministry were therefore induced to make some enquiries themselves. This is what I am informed of the matter. When the proposal was made to Mr. Digges he consulted me, I believe from motives of caution that he might know what ground he had to stand upon, but not in the least apprized that I had been in any degree in course of corresponding with you on the subject of negociation. As I had informed the ministry from you that other persons besides yourself were invested with powers of treating, I have nothing to say against their consulting the several respective parties. That is their own concern. I shall at all times content myself with observing the duties of my own conduct, attending to all circumstances with circumspection, and then leaving the conduct of others to their own reasons. I presume that ministry have only done what others would have done in their situation, to procure the most ample information that the case will admit. I rest contented to act in my own sphere, and if my exertions can be applied to any public good, I shall always be ready to take my part with sincerity and zeal. I am, my dear friend, your ever affectionate,
D. Hartley.
